UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) August 20, 2013 (August 19, 2013) SOUTHWEST IOWA RENEWABLE ENERGY, LLC (Exact Name of Registrant as Specified in Its Charter) IOWA 000-53041 20-2735046 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 10868 189th Street, Council Bluffs, Iowa (Address of Principal Executive Offices) (Zip Code) (712) 366-0392 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Series C Director Gregory P. Krissek voluntarily tendered his resignation from the Board of Directors (the “Board”) of Southwest Iowa Renewable Energy, LLC (the “Company”) effective August 19, 2013.After almost seven years of service to the Board on behalf of ICM, Inc. (“ICM”), Mr. Krissek and ICM decided to end his service to the Board to permit Mr. Krissek to focus on his service to other director positions on behalf of ICM.Mr. Krissek did not resign due to any disagreement with the Company regarding any matter relating to the Company’s operations, policies or practices. (d)On August 20, 2013, ICM, as the sole Series C Member and pursuant to the Company’s Third Amended and Restated Operating Agreement, dated July 17, 2009, appointed Andrew J. Bulloch as the Series C Director of the Company to replace Mr. Krissek.Mr. Bulloch has been the Chief Financial Officer of ICM since 2006 and he is primarily responsible for managing various divisions of ICM including accounting, finance, information systems, and supply chain functions.He also serves as a board member for three other companies on behalf of ICM.Mr. Bulloch is a certified public accountant and a graduate of Kansas State University with a Bachelor's degree in Accounting and Finance. He is also a member of the American Institute of Certified Public Accountants.As disclosed in the Company’s Annual Report on Form 10-K, ICM is a substantial equity owner of and lender to the Company and, in addition, the Company is party to certain contractual relationships with ICM. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 20, 2013 SOUTHWEST IOWA RENEWABLE ENERGY, LLC By: /s/ Brian T. Cahill Brian T. Cahill Chief Executive Officer
